Citation Nr: 1727505	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased initial rating for irritable bowel syndrome (IBS), in excess of 30 percent from February 4, 2009, to October 8, 2009 and in excess of 40 percent status post right hemicolectomy from December 1, 2009.

2.  Entitlement to a separate compensable rating for impairment of sphincter control from February 4, 2009, to July 26, 2010, and in excess of 10 percent from July 27, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1991 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for IBS with an evaluation of 30 percent effective February 4, 2009.  In an April 2011 rating decision, the RO assigned a 40 percent evaluation for IBS status post right hemicolectomy, effective December 1, 2009, the day following the Veteran's period of convalescence due to the October 2009 surgery; and granted service connection for impairment of sphincter control and assigned a 10 percent rating, effective July 27, 2010.

The matter of the Veteran's entitlement to an increased rating for IBS was previously before the Board in April 2015, at which time the Board denied the Veteran's claim.

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court concluded that (1) the Board erred in failing to address the Veteran's entitlement to compensation benefits for impairment of sphincter control, as this condition developed secondary to the Veteran's IBS and is an interrelated claim that was reasonably raised on appeal, and (2) the Board failed to provide adequate reasons and bases with regard to its finding that referral to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 was not warranted.  In light of the foregoing, the Court vacated the April 2015 Board decision and remanded the matters to the Board.

In accordance with the October 2016 Memorandum Decision, the Board finds that the issue of the Veteran's entitlement to a separate compensable disability rating for impairment of sphincter control prior to July 27, 2010, and a rating in excess of 10 percent from July 27, 2010, is on appeal, as indicated on the title page.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, following the Court's October 2016 Memorandum Decision and the last Supplemental Statement of the Case of record, the Veteran submitted multiple lay statements with a private treatment record and subsequently requested that the AOJ review this evidence in the first instance.  Thus, the Board finds that the claims must be remanded to afford the Veteran his due process right to initial AOJ consideration of the new evidence.  See 38 C.F.R. § 19.31(b) (2016).

Additionally, the private treatment record that was submitted in February 2017 indicates that the Veteran was treated at Wheaton Franciscan Elmbrook Memorial Hospital in November 2014.  The Board finds that VA must make reasonable efforts to obtain these records, as well as any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding and pertinent VA treatment records.  

2.  Request that the Veteran provide, or authorize VA to obtain, records of his treatment at Wheaton Franciscan Elmbrook Memorial Hospital, to include records of his November 2014 treatment.  Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

3.  Then, after undertaking any additional development as may become necessary, readjudicate the claims for entitlement to an increased initial rating for IBS, in excess of 30 percent from February 4, 2009, to October 8, 2009 and in excess of 40 percent status post right hemicolectomy from December 1, 2009 and entitlement to a separate compensable rating for impairment of sphincter control from February 4, 2009, to July 26, 2010, and in excess of 10 percent from July 27, 2010, based on all the evidence of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



